Citation Nr: 0724631	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  05-02 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1959 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss.  The veteran 
testified at a hearing before the Board in August 2006.  


FINDING OF FACT

The veteran's bilateral hearing loss first manifested after 
his separation from service and is unrelated to his service 
or to any incident therein.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  See 
also Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including some types of hearing loss, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d). 

The veteran's service medical records are negative for any 
complaints or treatment for hearing loss.  On separation 
examination in July 1967, the veteran's audiometric 
examination results were recorded as 5 at 500 Hertz, 5 at 
1000 Hertz, 5 at 2000 Hertz, and 5 at 4000 Hertz for the 
right ear, and as 10 at 500 Hertz, 10 at 1000 Hertz, 5 at 
2000 Hertz, and 0 at 4000 Hertz for the left ear.  Service 
connection may not be established for disability due to 
impaired hearing unless the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2006).  Since the veteran's hearing was 
found to be within normal limits on separation and there were 
no recorded complaints during an eight-year period of 
service, the Board finds that the weight of the evidence 
demonstrates that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).        

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for 
bilateral hearing loss.  38 C.F.R. § 3.303(b).  The first 
post-service evidence of record of symptoms relating to 
hearing loss is a June 2004 VA medical examination where the 
veteran reported a history of noise exposure during service, 
including working in the infantry and being exposed to 
helicopters and heavy weapons.  He stated that there had been 
an explosion next to his right ear.  The veteran's post-
service history of noise exposure was negative.  The 
veteran's audiometric examination results were recorded as 65 
at 500 Hertz, 70 at 1000 Hertz, 50 at 2000 Hertz, 55 at 3000 
Hertz, and 50 at 4000 Hertz for the right ear, and as 20 at 
500 Hertz, 20 at 1000 Hertz, 20 at 2000 Hertz, 25 at 3000 
Hertz, and 25 at 4000 Hertz for the left ear.  The diagnoses 
were moderate to moderately severe conductive hearing loss in 
the right ear and hearing within normal limits in the left 
ear.  Based on the examiner's review of the veteran's entire 
case file and the configuration of the hearing loss in the 
right ear, he concluded that it was not likely that the 
hearing loss was incurred in service.    

On VA examination in July 2004, the veteran reported that he 
was in a hand-to-hand combat fight during service in Vietnam 
when an automatic AK-47 was fired by his right ear.  He 
complained of some pain and bleeding from the right ear at 
the time.  He stated that he had been aware of his hearing 
being significantly down on the right side, and that it had 
improved later but never returned to normal.  He also stated 
that he had not been aware of the incident affecting his left 
ear.  He reported that a 1976 audiogram performed at his 
private employer showed some hearing loss in the right ear, 
and he was told that he needed surgery, but he decided 
against it.  He stated that he had not utilized any hearing 
aids.  On physical examination, wax had to be removed from 
the depths of both ear canals, revealing normal tympanic 
membranes.  The examiner reviewed the veteran's case file and 
noted that there was no audiometric evidence at separation.  
He found that the veteran had sustained a hearing loss in the 
right ear but did not relate it to service.   

The veteran and his wife testified before the Board at a 
Travel Board hearing in August 2006.  Testimony revealed that 
the veteran had not been subjected to noise exposure before 
active duty.  He testified that he worked as a machine gunner 
when he served in Vietnam in 1965 and that a rifle exploded 
next to his head during combat in the Battle of Ia Drang 
Valley.  He stated that at that time, he had intensive 
ringing and bleeding in his ear.  He testified that he was 
treated by a field medic with a gauze bandage.  He further 
testified that he would get dizzy and sometimes lose his 
balance.  He reported that because he could not hear anything 
on his right side, he had to compensate by placing people on 
his left side so that he could hear them.  He also testified 
that his hearing loss had caused a lot of embarrassment at 
one of his post-service jobs and probably kept him from 
advancement.  He stated that he was unable to hear people 
addressing him at meetings, and people thought that he was 
deliberately ignoring them.  He testified that when he worked 
as a code enforcement official, his hearing loss proved to be 
dangerous at times because he could not tell what was 
happening around him, and he was finally forced to quit.  The 
veteran further testified that he had never worn hearing aids 
because no one had ever prescribed them for him.  He 
testified that he went to a private physician in 1973 who 
told him that he had a broken bone in his inner ear that 
healed wrong and required surgery.  The veteran stated that 
he declined surgery because he did not feel it was right to 
use his company's medical insurance to pay for an injury that 
he sustained in service.  He also reported that he was unable 
to find this private physician or the 1973 medical records.  
The veteran testified that he worked as a police officer 
immediately after service and that the only time he ever 
fired a weapon was on the shooting range where he wore ear 
protection.  The veteran's wife testified that they had been 
married for 36 years.  She testified that people at church 
would initially be friendly to the veteran, but later they 
would think that he was stuck up or ignoring them because he 
could not hear them when they spoke to him.  She reported 
that they did not have many friends because the veteran was 
not outgoing due to his hearing loss.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current bilateral hearing loss.  Two VA examinations have 
failed to relate the veteran's hearing loss to his service.  
In addition, sensorineural hearing loss was not diagnosed 
within one year of separation, so presumptive service 
connection for hearing loss is not warranted.  

The veteran and his wife contend that his current hearing 
loss is related to his active service.  However, as 
laypersons, they are not competent to give a medical opinion 
on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran and his wife are competent to give evidence 
about what they experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the veteran's hearing loss is in June 2004, approximately 
37 years after his separation from service.  In view of the 
lengthy period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's hearing 
loss developed in service.  Therefore, the Board concludes 
that the bilateral hearing loss was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2004 and March 2006; 
a rating decision in August 2004; and a statement of the case 
in November 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2006 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained several medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.    


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


